UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-6348
NATHANIEL NORRIS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               Henry M. Herlong, Jr., District Judge.
                             (CR-96-248)

                      Submitted: April 2, 2003

                      Decided: April 11, 2003

       Before WIDENER and LUTTIG, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Remanded by unpublished per curiam opinion.


                            COUNSEL

Nathaniel Norris, Appellant Pro Se. Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. NORRIS
                              OPINION

PER CURIAM:

   Nathaniel Norris seeks to appeal the district court’s order denying
his motion for reduction of sentence under 18 U.S.C. § 3582 (2000).
In criminal cases, the defendant must file his notice of appeal within
ten days of the entry of judgment. Fed. R. App. P. 4(b)(1)(A); United
States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that ten-
day appeal period applies to § 3582 proceedings). With or without a
motion, the district court may grant an extension of time to file of up
to thirty days upon a showing of excusable neglect or good cause.
Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353
(4th Cir. 1985).

   The district court entered its order on January 31, 2003. Thus, the
ten-day appeal period expired on February 14. See Fed. R. App. P. 26
(providing that "intermediate Saturdays, Sundays, and legal holidays"
are excluded when the time period is less than eleven days). Norris
filed his notice of appeal on February 21—after the expiration of the
appeal period but within the thirty-day excusable neglect period.
Because Norris’ notice of appeal was filed within the excusable
neglect period, we remand the case to the district court for the court
to determine whether Norris has shown excusable neglect or good
cause warranting an extension of the ten-day appeal period. The
record, as supplemented, will then be returned to this court for further
consideration.

                                                          REMANDED